DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/30/2021 has been entered.
 
Response to argument
Applicant's arguments filed on 07/30/2021 have been fully considered.
With regards to remarks about “Section B: Claim Interpretation” the arguments is persuasive. The amended claim removes the 112(f) invocation.
With regards to remarks about “Section C- The art based rejections” the arguments-“No teaching in the art of a digital signatures based upon peaks, troughs, and features extracted from segmented voltages”, “No teaching in the art of a digital signature including a voltage plot”, and “No teaching in the art of comparing the claimed voltage signatures” are not persuasive.


Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  
Claim 1 recites:
“the set of voltage measurements comprising physical voltage characteristics including peaks, troughs, and features extracted from segmented voltages,”
However in light of specification there is no use of term “segment”. Rather para [0026] recites the term “portion”. Applicant is advised to change the term ‘segment’ with ‘portion’ to make it consistent with the specification.
Claim 1 further recites – “each of the set of digital signatures”. For clarification applicant is advised to write it in following way:
“each digital signatures of each set of digital signatures”
Similar correction is advised for the claim 8 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 


Claims 1,4-8, 11-15 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over  Goldstein et al. (US 20170161130 A1), (hereinafter Goldstein) in view of   Asenjo et al (US 20140337277 A1) (hereinafter Asenjo) further in view of Bartram (US 20050141753 A1) (hereinafter Bartram) further in view of Kristian (FI 12690 B)(hereinafter Kristian) and further in view of Salahshoor  et al.( Salahshoor, Karim et al. "Fault detection and diagnosis of an industrial steam turbine using a distributed configuration of adaptive neuro-fuzzy inference systems." Simulation Modelling Practice and Theory 19.5 (2011): 1280-1293.) (hereinafter Salahshoor).
Regarding Claim 1 Goldstein teaches 
a processor (Fig 2, element 222) ; and 
a memory that stores executable instructions that, when executed by the processor (Fig 2, element 224, Data storage) , facilitate performance of operations, comprising: 
collecting (Fig.1, element 112, Fig 2, element 204 , Para[0042], the data source 112 may be configured to generate and/or obtain data independently from the assets 102 and 104.As mentioned in Para[0052], in operation, the sensors 204 may be configured to obtain measurements continuously, periodically (e.g., based on a sampling frequency), and/or in response to some triggering event ) a set of voltage measurements from one or more assets ( Para[0004], the sensors ; 
generating a set of digital signatures (Para [0080], Data characteristics may come in the form of signal signatures or metadata, among other examples. Unique identifier may be assigned to each asset) from the set of voltage measurements (Para [0004], the sensors may monitor parameters like voltage. As mentioned in Para [0054], various sensors 204 may be configured to measure temperatures, pressures, speeds, acceleration or deceleration rates, friction, power usages, fuel usages, fluid levels, runtimes, voltages).
the digital signature (Para [0080], Data characteristics may come in the form of signal signatures or metadata, among other examples. Unique identifier may be assigned to each asset) indicating a future (Fig 8, element 804) failure event for the monitored asset (Para[0121], the analytics system 108 may analyze the identified sets of operating data associated with past occurrences of the given failure to define a relationship (e.g., a failure model) between (1) the values for a given set of operating metrics and (2) the likelihood of the given failure occurring within a given timeframe in the future (e.g., the next two weeks)”)
Goldstein is silent with regards to  
performing learning associated with the set of voltage measurements using one or more artificial intelligence techniques;
generating a set of digital signatures from the set of voltage measurements according to the learning (Non-teaching part bold) , the set of voltage measurements comprising physical voltage characteristics including peaks, troughs, and features extracted from segmented voltages, each of the set of digital signatures being a digital representation and generated based upon the physical voltage characteristics, each of the set of digital signatures representing a subset of the set of voltage measurements and including a plot of voltage versus time; 
generating an inference regarding the set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns of the set of patterns is a pattern for a failure event associated with a failure condition; 
monitoring performance of  a monitored asset based on the inference, generating a digital signature for the monitored asset according to the monitoring, the digital signature for the monitored asset being a digital representation based on physical characteristics of voltage data from the monitored asset, the physical characteristics of voltage data including peaks, troughs, and features extracted from segmented voltages; and 
comparing the digital signature from the monitored asset to each of the set of digital signatures to identify one or more matches, the one or more matches indicating failure event for the monitored asset (Non-teaching part bold).  
Asenjo teaches performing learning (Fig 9, element 208, Para[0072], line 13-15, “Baseline analysis component 208 can leverage any suitable analysis technique (e.g., machine learning, data mining, etc.) in order to learn, from an initially noisy set of data, how to recognize normal system operation from a data perspective. In the light of specification of current application Para [0025], line 4-6, artificial intelligence component can employ any suitable machine learning based technique) associated with the set of measurements using one or more artificial intelligence techniques(Para[0072], line 21 -26,  baseline analysis component 208 (i.e. artificial intelligence technique)  can also learn to identify and reject data associated with a failed, abnormal, or otherwise non-optimal production run, so that only subsets of customer data associated with successful, normal, or optimal production runs are used to calculate baseline data for the industrial system(i.e. assets)) ;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include an artificial intelligence component that performs learning associated with the set of measurements as taught by Asenjo in view of Goldstein for the purpose of better prediction of failure for a voltage measurement signal. Therefore, this technique of artificial intelligence will enhance prediction of future asset downtime and defect and help to take prompt action.
The combination of Goldstein and Asenjo is silent with regards to 
the set of voltage measurements comprising physical voltage characteristics including peaks, troughs, and features extracted from segmented voltages, each of the set of digital signatures being a digital representation and generated based upon the physical voltage characteristics, each of the set of digital signatures representing a subset of the set of voltage measurements and including a plot of voltage versus time; 
generating an inference regarding the set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns of the set of patterns is a pattern for a failure event associated with a failure condition; 
monitoring performance of  a monitored asset based on the inference, generating a digital signature for the monitored asset according to the monitoring, the digital signature for the monitored asset being a digital representation based on physical characteristics of voltage data from the monitored asset, the physical characteristics of voltage data including peaks, troughs, and features extracted from segmented voltages; and 
comparing the digital signature from the monitored asset to each of the set of digital signatures to identify one or more matches, the one or more matches indicating a future failure event for the monitored asset (Non-teaching part bold).  
Bartram teaches 
the set of voltage measurements comprising physical voltage characteristics including peaks, troughs, and features extracted (Para [0018], line 1-6, “Referring to FIG. 2, splitter 31 divides SS1 into its x and y components SS1x=x1, x2, x3, etc. and SS1y=y1, y2, y3, etc. The processing of SS1x will peaks/troughs present in SS1x.” According to Para[0019], line 5-7, “The number (i.e. this is interpreting as features) of peak/troughs falling within each band is stored in memory”)  from segmented voltages (Para[0016], line 1-3, “DS=x1, y1, x2, y2, x3, y3, etc., is supplied to segmenter 21 (i.e. extracted) which divides (i.e. segmented)  DS into a series of segments SSn=SSl, SS2, SS3, etc.”. According to Para [0016], voltage measurements Vx and Vy are digitized and represented by x1, x2, y1 y2 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the extraction of peak and trough from voltage measurement as taught by Bartram in view of Goldstein and Asenjo for the purpose of collecting characteristic parameter from voltage measurements. Therefore, this technique of peak and trough extraction is a common practice to collect characteristic parameter from voltage measurements and use them for future analysis/calculation which can help with any unusual characteristics to detect any fault.
The combination of Goldstein, Asenjo, and Bartram is silent with regards to 
 each of the set of digital signatures being a digital representation and generated based upon the physical voltage characteristics, each of the set of digital signatures representing a subset of the set of voltage measurements and including a plot of voltage versus time; 
generating an inference regarding the set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns of the set of patterns is a pattern for a failure event associated with a failure condition; 
monitoring performance of  a monitored asset based on the inference, generating a digital signature for the monitored asset according to the monitoring, the digital signature for the monitored asset being a digital representation based on physical characteristics of voltage data from the monitored asset, 
comparing the digital signature from the monitored asset to each of the set of digital signatures to identify one or more matches, the one or more matches indicating a future failure event for the monitored asset. 
Kristian teaches 
each of the set of digital signatures being a digital representation and generated based upon the physical voltage characteristics (Page 8, line 23-25, “In the second embodiment, the measured signal shape (According to page 8, line 15, the resulting signal shapes from both units are measured as the voltage variation in time”. So “measured signal shape (i.e. physical)” reads on “physical voltage characteristics) from each measurement point from the functioning unit need to be stored as a reference shape to constitute the signal signature of the functioning unit and correspondingly the measured signal”. According to page 4, line 10-11, this signature is digital signature).
each of the set of digital signatures representing a subset of the set of voltage measurements (Page 19, line 22-24, “The signals fed propagate throughout the electronic unit 3. The test is initiated by activating a switch 9, whereby the set of  and including a plot of voltage versus time ( Page 9 , line 22-24, “The signal signatures (i.e. digital signatures ) can be presented simultaneously or separately on a user interface as graphs with the voltage as the y-axis and the time as the x-axis (i.e. a plot of voltage versus time ); 
generating a digital signature for the monitored asset ( Fig 1, 3b, Page 19, line 26-28, “electronic unit 3b is an actual unit under test”) according to the monitoring, the digital signature for the monitored asset (Page 15, line 24-27, “ The digital signatures both from the good unit and the actual unit under test are recorded from corresponding measurement points 8d - 8f, 8g - 8i (8d - 8f from the known good unit and 8d - 8f from the unit under test) and across the current limiting resistors of the corresponding unit”) being a digital representation based on physical characteristics of voltage data from the monitored asset (Page 16, line 12-14, “The digitizer of the measuring instrument 4 captures the analog signals from both units and samples a waveform and transforms it into discrete values that describe the signal shape (i.e. physical characteristics )that represent the signatures.”), the physical characteristics (Page 2, line 22-24, “A waveform is the shape and form (i.e. physical characteristics) of a signal such as a wave moving in a physical medium or an abstract representation.”) of voltage data (According to page 8, line 15, The resulting signal shapes from both units are measured as the voltage variation in time)
comparing the digital signature from the monitored asset to each of the set of digital signatures to identify one or more matches, the one or more matches indicating (Page 6, line 26-30, “The method is mainly characterized by the steps of powering off the units for testing, and feeding one or more predefined signal shapes (i.e. comparison with these one or more shapes would generate one or more matches)  of two or more different frequencies as input signals to the known functioning unit and to the unit to be tested at corresponding test points. The resulting signal shapes are measured from both units at corresponding measurement point. At least one resulting signal shape from the known functioning unit is compared (i.e. one or more matches indicating) with the corresponding resulting signal shape from the unit to be tested”.) failure event for the monitored asset (Page 10, line 8-9, “Measured signatures from a unit under test (i.e. monitored asset) and a known good unit (i.e. each of the set of digital signatures) are compared to each other during the frequency sweep to identify faulty units.”)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include teaching of digital signature comparison as taught by Kristian in view of Goldstein, Asenjo, and Bartram for the purpose of proper detection of fault condition. Therefore, this technique of will facilitate effective fault condition detection for monitoring asset.
The combination of Goldstein, Asenjo, Bartram, and Kristian is silent with regards to 
generating an inference regarding the set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns of the set of patterns is a pattern for a failure event associated with a failure condition; 
monitoring performance of  a monitored asset based on the inference
Salahshoor teaches 
generating an inference (Abstract , line 2-3, “An innovative data-driven FDD methodology has been presented in this paper on the basis of a distributed configuration of three adaptive neuro-fuzzy inference system (ANFIS) classifiers for an industrial 440 MW power plant steam turbine with once-through Benson type boiler.”), wherein the generated inference  facilitates identification and classification (Page 1281, line 6-8, “Classification or pattern recognition (i.e. identification and classification) approach presents a third way to deal with diagnostic objectives.”) of a set of patterns (Abstract , line 11-14, A diverse set of test scenarios has been carried out to illustrate the successful diagnostic performances of the proposed FDD system against 12 major faults under challenging noise corrupted measurements and data deformation corresponding to a specific fault time history pattern (i.e. a set of patterns)”)and wherein one of the patterns of the set of  pattern is a pattern  for a failure event associated with a failure condition (Page 1290, line 12 -14 , “A challenging test scenario was organized in this section to assess the sensitivity performance of the proposed FDD system against an evolving change of fault time history profile(i.e. a set of patterns). For this purpose, the time-series pattern of fault# 1 (i.e. one of the patterns of the set) was changed. Through a variation in its corresponding ramp  
monitoring performance of a monitored asset based on the inference (Page 1282, line 11-12, “In this paper, an efficient fault detection and diagnosis (FDD) system is developed for an industrial steam turbine (i.e. monitored asset). For this purpose, ANFIS (i.e. neuro fuzzy inference system) technique is utilized as a pattern classifier for fault discrimination (i.e. monitoring performance)).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include inference to link in machine learning process for fault diagnosis as taught by Salahshoor in view of Goldstein, Asenjo, Bartram, and Kristian for the purpose applying a well-known technique of “inference” applied to a set of digital signature to enhance machine learning process for fault detection. Therefore, this technique of integrating inference with machine learning algorithm will generate intrinsically new knowledge and make reasoning process more creative in field of fault detection.

Regarding Claim 4, the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 1.
Goldstein further teaches 
 generating a notification for a computing device in response to a determination, based on the set of digital signatures that includes the set of patterns regarding the set of voltage measurements, that voltage data for the asset satisfies a defined criterion. (Para 

Regarding Claim 5, the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 1.
Goldstein further teaches 
rendering a graphical user interface ( Para [0065], line 8-11, In some cases, the user interface 212 may include or provide connectivity to output components, such as display screens) via a computing device that provides information regarding the performance (Para [0060], visual alert for abnormal system i.e. performance) of the asset based on the set of digital signatures.

Regarding Claim 6, the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 1.
Goldstein further teaches 
 modifying a parameter (Para [0187], line7-12, this intake workflow may cause the data science system 404 to signal to the data intake system 402 to transition to a different operating mode and/or modify an intake parameter.) for the monitored  asset , (Para[0004], the sensors may monitor parameters like voltage. As mentioned in Para [0054], various sensors 204 may be configured to measure other operating conditions of the asset 200 (i.e. monitored asset), examples of which may include temperatures, pressures, speeds, acceleration or deceleration rates, friction, power usages, fuel usages, fluid levels, runtimes, voltages) in response to a determination that a digital signature (Para [0080], Data characteristics may come in the form of signal signatures or metadata, among other examples. Unique identifier may be assigned to each asset) associated with the asset satisfies a defined criterion. (Para [0186], line1-10, “defined criteria” is the “failure event” as mentioned in this paragraph)

Regarding Claim 7, the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 6.
Goldstein further teaches 
  Updating the set of digital signatures (Para [0080], line 11-12, “Data characteristics may come in the form of signal signatures or metadata, among other examples.”) based on monitored performance of the monitored asset. (According to Para [0121], line 1-5, “In particular, at block 604 the analytics system 108 may analyze historical operating data for a group of one or more assets (i.e. monitored assets) to identify past occurrences of a given failure from the set of failures. At block 606, the analytics system 108 may identify a respective set of operating data that is associated with each identified past occurrence of the given failure (i.e. monitored performance)”. As stated in Para [0122], “As the analytics system 108 continues to receive updated operating data (i.e. updating a set of digital signature) for the group of one or more assets, the analytics system 108 may also continue to refine the predictive model for the defined set of one or more failures by repeating steps 604-610 on the updated operating data.).

Regarding Claim 8, Goldstein teaches 
collecting, by a system comprising a processor,  (Fig.1, element 112, Fig 2, element 204 , Para[0042], the data source 112 may be configured to generate and/or obtain data independently from the assets 102 and 104.As mentioned in Para[0052], in operation, the sensors 204 may be configured to obtain measurements continuously, periodically (e.g., based on a sampling frequency), and/or in response to some triggering event ) a set of voltage measurements( Para[0004], the sensors may monitor parameters like voltage. As mentioned in Para[0054], various sensors 204 may be configured to measure other operating conditions of the asset 200, examples of which may include temperatures, pressures, speeds, acceleration or deceleration rates, friction, power usages, fuel usages, fluid levels, runtimes, voltages) from one or more assets; 
generating a set of digital signatures (Para [0080], Data characteristics may come in the form of signal signatures or metadata, among other examples. Unique identifier may be assigned to each asset) from the set of voltage measurements (Para [0004], the sensors may monitor parameters like voltage. As mentioned in Para [0054], various sensors 204 may be configured to measure temperatures, pressures, speeds, acceleration or deceleration rates, friction, power usages, fuel usages, fluid levels, runtimes, voltages).
the digital signature (Para [0080], Data characteristics may come in the form of signal signatures or metadata, among other examples. Unique identifier may be assigned to each asset) indicating a future (Fig 8, element 804) failure event for the monitored asset (Para[0121], the analytics system 108 may analyze the identified sets of operating data associated with past occurrences of the given 
Goldstein is silent with regards to  
performing by the system learning associated with the set of voltage measurements using one or more artificial intelligence techniques;
generating a set of digital signatures from the set of voltage measurements according to the learning (Non-teaching part bold) , the set of voltage measurements comprising physical voltage characteristics including peaks, troughs, and features extracted from segmented voltages, each of the set of digital signatures being a digital representation and generated based upon the physical voltage characteristics, each of the set of digital signatures representing a subset of the set of voltage measurements and including a plot of voltage versus time; 
generating an inference regarding the set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns of the set of patterns is a pattern for a failure event associated with a failure condition; 
monitoring performance of  a monitored asset based on the inference, generating a digital signature for the monitored asset according to the monitoring, the digital signature for the monitored asset being a digital representation based on physical characteristics of voltage data from the monitored asset, the physical characteristics of voltage data including peaks, troughs, and features extracted from segmented voltages; and 
comparing the digital signature from the monitored asset to each of the set of digital signatures to identify one or more matches, the one or more matches indicating failure event for the monitored asset (Non-teaching part bold).  
Asenjo teaches performing, by system, learning (Fig 9, element 208, Para[0072], line 13-15, “Baseline analysis component 208 can leverage any suitable analysis technique (e.g., machine learning, data mining, etc.) in order to learn, from an initially noisy set of data, how to recognize normal system operation from a data perspective. In the light of specification of current application Para[0025], line 4-6, artificial intelligence component can employ any suitable machine learning based technique) associated with the set of measurements using one or more artificial intelligence techniques (Para[0072], line 21 -26,  baseline analysis component 208 (i.e. artificial intelligence technique)  can also learn to identify and reject data associated with a failed, abnormal, or otherwise non-optimal production run, so that only subsets of customer data associated with successful, normal, or optimal production runs are used to calculate baseline data for the industrial system(i.e. assets)) ;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include an artificial intelligence component that performs learning associated with the set of measurements as taught by Asenjo in view of Goldstein for the purpose of better prediction of failure for a voltage 
The combination of Goldstein and Asenjo is silent with regards to 
the set of voltage measurements comprising physical voltage characteristics including peaks, troughs, and features extracted from segmented voltages, each of the set of digital signatures being a digital representation and generated based upon the physical voltage characteristics, each of the set of digital signatures representing a subset of the set of voltage measurements and including a plot of voltage versus time; 
generating an inference regarding the set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns of the set of patterns is a pattern for a failure event associated with a failure condition; 
monitoring performance of  a monitored asset based on the inference, generating a digital signature for the monitored asset according to the monitoring, the digital signature for the monitored asset being a digital representation based on physical characteristics of voltage data from the monitored asset, the physical characteristics of voltage data including peaks, troughs, and features extracted from segmented voltages; and 
comparing the digital signature from the monitored asset to each of the set of digital signatures to identify one or more matches, the one or more matches indicating a future failure event for the monitored asset (Non-teaching part bold).  
Bartram teaches 
the set of voltage measurements comprising physical voltage characteristics including peaks, troughs, and features extracted (Para [0018], line 1-6, “Referring to FIG. 2, splitter 31 divides SS1 into its x and y components SS1x=x1, x2, x3, etc. and SS1y=y1, y2, y3, etc. The processing of SS1x will now be described. Peak/trough detector 33 detects peaks/troughs present in SS1x.” According to Para[0019], line 5-7, “The number (i.e. this is interpreting as features) of peak/troughs falling within each band is stored in memory”)  from segmented voltages (Para[0016], line 1-3, “DS=x1, y1, x2, y2, x3, y3, etc., is supplied to segmenter 21 which divides (i.e. segmented)  DS into a series of segments SSn=SSl, SS2, SS3, etc.”. According to Para [0016], voltage measurements Vx and Vy are digitized and represented by x1, x2, y1 y2 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the extraction of peak and trough from voltage measurement as taught by Bartram in view of Goldstein and Asenjo for the purpose of collecting characteristic parameter from voltage measurements. Therefore, this technique of peak and trough extraction is a common practice to collect characteristic parameter from voltage measurements and use them for future analysis/calculation which can help with any unusual characteristics to detect any fault.
The combination of Goldstein, Asenjo, and Bartram is silent with regards to 
 each of the set of digital signatures being a digital representation and generated based upon the physical voltage characteristics, each of the set of digital signatures representing a subset of the set of voltage measurements and including a plot of voltage versus time; 
generating an inference regarding the set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns of the set of patterns is a pattern for a failure event associated with a failure condition; 
monitoring performance of  a monitored asset based on the inference, generating a digital signature for the monitored asset according to the monitoring, the digital signature for the monitored asset being a digital representation based on physical characteristics of voltage data from the monitored asset, 
comparing the digital signature from the monitored asset to each of the set of digital signatures to identify one or more matches, the one or more matches indicating a future failure event for the monitored asset.  
Kristian teaches 
each of the set of digital signatures being a digital representation and generated based upon the physical voltage characteristics (Page 8, line 23-25, “In the second embodiment, the measured signal shape (According to page 8, line 15, The resulting signal shapes from both units are measured as the voltage variation in time”. So “measured signal shape (i.e. physical)” reads on “physical voltage characteristics) from each measurement point from the functioning unit  
each of the set of digital signatures representing a subset of the set of voltage measurements (Page 19, line 22-24, “The signals fed propagate throughout the electronic unit 3. The test is initiated by activating a switch 9, whereby the set of pre-defined signals (i.e. a subset of the set of voltage) is fed to the electronic unit 3.”) and including a plot of voltage versus time ( Page 9 , line 22-24, “The signal signatures (i.e. digital signatures ) can be presented simultaneously or separately on a user interface as graphs with the voltage as the y-axis and the time as the x-axis (i.e. a plot of voltage versus time ); 
generating a digital signature for the monitored asset ( Fig 1, 3b, Page 19, line 26-28, “electronic unit 3b is an actual unit under test”) according to the monitoring, the digital signature for the monitored asset (Page 15, line 24-27, “ The digital signatures both from the good unit and the actual unit under test are recorded from corresponding measurement points 8d - 8f, 8g - 8i (8d - 8f from the known good unit and 8d - 8f from the unit under test) and across the current limiting resistors of the corresponding unit”) being a digital representation based on physical characteristics of voltage data from the monitored asset (Page 16, line 12-14, “The digitizer of the measuring instrument 4 captures the analog signals from both units and samples a waveform and transforms it into discrete values that describe the signal shape (i.e. physical characteristics )that , the physical characteristics (Page 2, line 22-24, “A waveform is the shape and form (i.e. physical characteristics) of a signal such as a wave moving in a physical medium or an abstract representation.”) of voltage data (According to page 8, line 15, The resulting signal shapes from both units are measured as the voltage variation in time) .
comparing the digital signature from the monitored asset to each of the set of digital signatures to identify one or more matches, the one or more matches indicating (Page 6, line 26-30, “The method is mainly characterized by the steps of powering off the units for testing, and feeding one or more predefined signal shapes (i.e. comparison with these one or more shapes would generate one or more matches)  of two or more different frequencies as input signals to the known functioning unit and to the unit to be tested at corresponding test points. The resulting signal shapes are measured from both units at corresponding measurement point. At least one resulting signal shape from the known functioning unit is compared (i.e. one or more matches indicating) with the corresponding resulting signal shape from the unit to be tested”.) failure event for the monitored asset (Page 10, line 8-9, “Measured signatures from a unit under test (i.e. monitored asset) and a known good unit (i.e. each of the set of digital signatures) are compared to each other during the frequency sweep to identify faulty units.”)  


The combination of Goldstein, Asenjo, Bartram, and Kristian is silent with regards to 
generating an inference regarding the set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns of the set of patterns is a pattern for a failure event associated with a failure condition; 
monitoring performance of  a monitored asset based on the inference, Salahshoor teaches 
generating by the system  an inference (Abstract , line 2-3, “An innovative data-driven FDD methodology has been presented in this paper on the basis of a distributed configuration of three adaptive neuro-fuzzy inference system (ANFIS) classifiers for an industrial 440 MW power plant steam turbine with once-through Benson type boiler.”), wherein the generated inference  facilitates identification and classification (Page 1281, line 6-8, “Classification or pattern recognition (i.e. identification and classification) approach presents a third way to deal with diagnostic objectives.”) of a set of patterns (Abstract , line 11-14, A diverse set of test scenarios has been carried out to illustrate the successful diagnostic performances of the proposed FDD system against 12 major faults under and wherein one of the patterns of the set of  pattern is a pattern  for a failure event associated with a failure condition (Page 1290, line 12 -14 , “A challenging test scenario was organized in this section to assess the sensitivity performance of the proposed FDD system against an evolving change of fault time history profile(i.e. a set of patterns). For this purpose, the time-series pattern of fault# 1 (i.e. one of the patterns of the set) was changed. Through a variation in its corresponding ramp slope value, compared to its original fault pattern (i.e. a pattern for a failure event associated with a fault condition) recorded in Fig. 4.”). 
monitoring by the system performance of a monitored asset based on the inference (Page 1282, line 11-12, “In this paper, an efficient fault detection and diagnosis (FDD) system is developed for an industrial steam turbine (i.e. monitored asset). For this purpose, ANFIS (i.e. neuro fuzzy inference system) technique is utilized as a pattern classifier for fault discrimination.).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include inference to link in machine learning process for fault diagnosis as taught by Salahshoor in view of Goldstein, Asenjo, Bartram, and Kristian for the purpose applying a well-known technique of “inference” applied to a set of digital signature to enhance machine learning process for fault detection. Therefore, this technique of integrating inference with machine learning algorithm will generate intrinsically new knowledge and make reasoning process more creative in field of fault detection.
Regarding Claim 11, the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 8.
Goldstein further teaches 
generating, by the system, a notification for a computing device in response to a determination, based on the set of digital signatures that includes the set of patterns regarding the set of voltage measurements, that voltage data for the asset satisfies a defined criterion (Para [0060], user interface 212 to output an indication of the abnormal condition (i.e. a defined criterion), such as a visual and/or audible alert (i.e. notification)).

Regarding Claim 12 the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 8.
Goldstein further teaches
 rendering, by the system, a graphical user interface (Para [0065], line 8-11, In some cases, the user interface 212 may include or provide connectivity to output components, such as display screens) via a computing device that provides information regarding the performance (Para [0060], visual alert for abnormal system i.e. performance) of the monitored asset based on the set of digital signatures.

Regarding Claim 13, the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 8.
Goldstein further teaches 
modifying, by the system, a parameter (Para [0187], line7-12, this intake workflow may cause the data science system 404 to signal to the data intake system 402 to transition for the asset in response to a determination that a digital signature associated with the asset satisfies a defined criterion (Para [0186], line1-10, “defined criteria” is the “failure event” as mentioned in this paragraph).

Regarding Claim 14, the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 8.
Goldstein further   Updating the set of digital signatures (Para [0080], line 11-12, “Data characteristics may come in the form of signal signatures or metadata, among other examples.”) based on monitored performance of the monitored asset. (According to Para [0121], line 1-5, “In particular, at block 604 the analytics system 108 may analyze historical operating data for a group of one or more assets (i.e. monitored assets) to identify past occurrences of a given failure from the set of failures. At block 606, the analytics system 108 may identify a respective set of operating data that is associated with each identified past occurrence of the given failure (i.e. monitored performance)”. As stated in Para [0122], “As the analytics system 108 continues to receive updated operating data (i.e. updating a set of digital signature) for the group of one or more assets, the analytics system 108 may also continue to refine the predictive model for the defined set of one or more failures by repeating steps 604-610 on the updated operating data.).

Regarding Claim 15 Goldstein teaches 
a computer readable storage device comprising instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising (Abstract, Asset monitoring system), 
collecting (Fig.1, element 112, Fig 2, element 204, Para [0042], the data source 112 may be configured to generate and/or obtain data independently from the assets 102 and 104.As mentioned in Para [0052], in operation, the sensors 204 may be configured to obtain measurements continuously, periodically (e.g., based on a sampling frequency), and/or in response to some triggering event) a set of voltage measurements (Para [0004], the sensors may monitor parameters like voltage. As mentioned in Para[0054], various sensors 204 may be configured to measure other operating conditions of the asset 200, examples of which may include temperatures, pressures, speeds, acceleration or deceleration rates, friction, power usages, fuel usages, fluid levels, runtimes, voltages) from one or more assets; 
generating a set of digital signatures (Para [0080], Data characteristics may come in the form of signal signatures or metadata, among other examples. Unique identifier may be assigned to each asset) from the set of voltage measurements (Para [0004], the sensors may monitor parameters like voltage. As mentioned in Para [0054], various sensors 204 may be configured to measure temperatures, pressures, speeds, acceleration or deceleration rates, friction, power usages, fuel usages, fluid levels, runtimes, voltages).
the digital signature (Para [0080], Data characteristics may come in the form of signal signatures or metadata, among other examples. Unique identifier may be  indicating a future (Fig 8, element 804) failure event for the monitored asset (Para[0121], the analytics system 108 may analyze the identified sets of operating data associated with past occurrences of the given failure to define a relationship (e.g., a failure model) between (1) the values for a given set of operating metrics and (2) the likelihood of the given failure occurring within a given timeframe in the future (e.g., the next two weeks)”)
Goldstein is silent with regards to  
performing learning associated with the set of voltage measurements using one or more artificial intelligence techniques;
generating a set of digital signatures from the set of voltage measurements according to the learning (Non-teaching part bold) , the set of voltage measurements comprising physical voltage characteristics including peaks, troughs, and features extracted from segmented voltages, each of the set of digital signatures being a digital representation and generated based upon the physical voltage characteristics, each of the set of digital signatures representing a subset of the set of voltage measurements and including a plot of voltage versus time; 
generating an inference regarding the set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns of the set of patterns is a pattern for a failure event associated with a failure condition; 
monitoring performance of  a monitored asset based on the inference, generating a digital signature for the monitored asset according to the monitoring, the digital signature for the monitored asset being a digital representation based on physical characteristics of voltage data from the monitored asset, the physical characteristics of voltage data including peaks, troughs, and features extracted from segmented voltages; and 
comparing the digital signature from the monitored asset to each of the set of digital signatures to identify one or more matches, the one or more matches indicating failure event for the monitored asset (Non-teaching part bold).  
Asenjo teaches performing learning (Fig 9, element 208, Para[0072], line 13-15, “Baseline analysis component 208 can leverage any suitable analysis technique (e.g., machine learning, data mining, etc.) in order to learn, from an initially noisy set of data, how to recognize normal system operation from a data perspective. In the light of specification of current application Para[0025], line 4-6, artificial intelligence component can employ any suitable machine learning based technique) associated with the set of measurements using one or more artificial intelligence techniques(Para[0072], line 21 -26,  baseline analysis component 208 (i.e. artificial intelligence technique)  can also learn to identify and reject data associated with a failed, abnormal, or otherwise non-optimal production run, so that only subsets of customer data associated with successful, normal, or optimal production runs are used to calculate baseline data for the industrial system(i.e. assets)) ;
 as taught by Asenjo in view of Goldstein for the purpose of better prediction of failure for a voltage measurement signal. Therefore, this technique of artificial intelligence will enhance prediction of future asset downtime and defect and help to take prompt action.
The combination of Goldstein and Asenjo is silent with regards to 
the set of voltage measurements comprising physical voltage characteristics including peaks, troughs, and features extracted from segmented voltages, each of the set of digital signatures being a digital representation and generated based upon the physical voltage characteristics, each of the set of digital signatures representing a subset of the set of voltage measurements and including a plot of voltage versus time; 
generating an inference regarding the set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns of the set of patterns is a pattern for a failure event associated with a failure condition; 
monitoring performance of  a monitored asset based on the inference, generating a digital signature for the monitored asset according to the monitoring, the digital signature for the monitored asset being a digital representation based on physical characteristics of voltage data from the monitored asset, the physical characteristics of voltage data including peaks, troughs, and features extracted from segmented voltages; and 
comparing the digital signature from the monitored asset to each of the set of digital signatures to identify one or more matches, the one or more matches indicating a future failure event for the monitored asset (Non-teaching part bold).  
Bartram (US 20050141753 A1) teaches 
the set of voltage measurements comprising physical voltage characteristics including peaks, troughs, and features extracted (Para [0018], line 1-6, “Referring to FIG. 2, splitter 31 divides SS1 into its x and y components SS1x=x1, x2, x3, etc. and SS1y=y1, y2, y3, etc. The processing of SS1x will now be described. Peak/trough detector 33 detects peaks/troughs present in SS1x.” According to Para[0019], line 5-7, “The number (i.e. this is interpreting as features) of peak/troughs falling within each band is stored in memory”)  from segmented voltages (Para[0016], line 1-3, “DS=x1, y1, x2, y2, x3, y3, etc., is supplied to segmenter 21 which divides (i.e. segmented)  DS into a series of segments SSn=SSl, SS2, SS3, etc.”. According to Para [0016], voltage measurements Vx and Vy are digitized and represented by x1, x2, y1 y2 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the extraction of peak and trough from voltage measurement as taught by Bartram in view of Goldstein and Asenjo for the purpose of collecting characteristic parameter from voltage measurements. Therefore, this technique of peak and trough extraction is a common practice to collect 
The combination of Goldstein, Asenjo, and Bartram is silent with regards to 
 each of the set of digital signatures being a digital representation and generated based upon the physical voltage characteristics, each of the set of digital signatures representing a subset of the set of voltage measurements and including a plot of voltage versus time; 
generating an inference regarding the set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns of the set of patterns is a pattern for a failure event associated with a failure condition; 
monitoring performance of  a monitored asset based on the inference, generating a digital signature for the monitored asset according to the monitoring, the digital signature for the monitored asset being a digital representation based on physical characteristics of voltage data from the monitored asset, 
comparing the digital signature from the monitored asset to each of the set of digital signatures to identify one or more matches, the one or more matches indicating a future failure event for the monitored asset.  
Kristian teaches 
each of the set of digital signatures being a digital representation and generated based upon the physical voltage characteristics (Page 8, line 23-25, “In the second embodiment, the measured signal shape (According to page 8, line 15, physical voltage characteristics) from each measurement point from the functioning unit need to be stored as a reference shape to constitute the signal signature of the functioning unit and correspondingly the measured signal”. According to page 4, line 10-11, this signature is digital signature.) 
each of the set of digital signatures representing a subset of the set of voltage measurements (Page 19, line 22-24, “The signals fed propagate throughout the electronic unit 3. The test is initiated by activating a switch 9, whereby the set of pre-defined signals (i.e. a subset of the set of voltage) is fed to the electronic unit 3.”) and including a plot of voltage versus time ( Page 9 , line 22-24, “The signal signatures (i.e. digital signatures ) can be presented simultaneously or separately on a user interface as graphs with the voltage as the y-axis and the time as the x-axis (i.e. a plot of voltage versus time ); 
generating a digital signature for the monitored asset ( Fig 1, 3b, Page 19, line 26-28, “electronic unit 3b is an actual unit under test”) according to the monitoring, the digital signature for the monitored asset (Page 15, line 24-27, “ The digital signatures both from the good unit and the actual unit under test are recorded from corresponding measurement points 8d - 8f, 8g - 8i (8d - 8f from the known good unit and 8d - 8f from the unit under test) and across the current limiting resistors of the corresponding unit”) being a digital representation based on physical characteristics of voltage data from the monitored asset (Page 16, , the physical characteristics (Page 2, line 22-24, “A waveform is the shape and form (i.e. physical characteristics) of a signal such as a wave moving in a physical medium or an abstract representation.”) of voltage data (According to page 8, line 15, The resulting signal shapes from both units are measured as the voltage variation in time).
comparing the digital signature from the monitored asset to each of the set of digital signatures to identify one or more matches, the one or more matches indicating (Page 6, line 26-30, “The method is mainly characterized by the steps of powering off the units for testing, and feeding one or more predefined signal shapes (i.e. comparison with these one or more shapes would generate one or more matches)  of two or more different frequencies as input signals to the known functioning unit and to the unit to be tested at corresponding test points. The resulting signal shapes are measured from both units at corresponding measurement point. At least one resulting signal shape from the known functioning unit is compared (i.e. one or more matches indicating) with the corresponding resulting signal shape from the unit to be tested”.) failure event for the monitored asset (Page 10, line 8-9, “Measured signatures from a unit under test (i.e. monitored asset) and a known good unit (i.e. each of the set of digital signatures) are compared to each other during the frequency sweep to identify faulty units.”)  

The combination of Goldstein, Asenjo, Bartram, and Kristian is silent with regards to 
generating an inference regarding the set of digital signatures, wherein the generated inference facilitates identification and classification of a set of patterns and wherein one of the patterns of the set of patterns is a pattern for a failure event associated with a failure condition; 
monitoring performance of  a monitored asset based on the inference, Salahshoor teaches 
Generating by the system  an inference (Abstract , line 2-3, “An innovative data-driven FDD methodology has been presented in this paper on the basis of a distributed configuration of three adaptive neuro-fuzzy inference system (ANFIS) classifiers for an industrial 440 MW power plant steam turbine with once-through Benson type boiler.”), wherein the generated inference  facilitates identification and classification (Page 1281, line 6-8, “Classification or pattern recognition (i.e. identification and classification) approach presents a third way to deal with diagnostic objectives.”) of a set of patterns (Abstract , line 11-14, A diverse set of test scenarios has been carried out to illustrate the successful diagnostic performances of the proposed FDD system against 12 major faults under and wherein one of the patterns of the set of  pattern is a pattern  for a failure event associated with a failure condition (Page 1290, line 12 -14 , “A challenging test scenario was organized in this section to assess the sensitivity performance of the proposed FDD system against an evolving change of fault time history profile(i.e. a set of patterns). For this purpose, the time-series pattern of fault# 1 (i.e. one of the patterns of the set) was changed. Through a variation in its corresponding ramp slope value, compared to its original fault pattern (i.e. a pattern for a failure event associated with a failure condition) recorded in Fig. 4.”). 
monitoring performance of a monitored asset based on the inference (Page 1282, line 11-12, “In this paper, an efficient fault detection and diagnosis (FDD) system is developed for an industrial steam turbine (i.e. monitored asset). For this purpose, ANFIS (i.e. neuro fuzzy inference system) technique is utilized as a pattern classifier for fault discrimination.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include inference to link in machine learning process for fault diagnosis as taught by Salahshoor in view of Goldstein, Asenjo, Bartram, and Kristian for the purpose applying a well-known technique of “inference” applied to a set of digital signature to enhance machine learning process for fault detection. Therefore, this technique of integrating inference with machine learning algorithm will generate intrinsically new knowledge and make reasoning process more creative in field of fault detection.
Regarding Claim 17, the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 15.
Goldstein further teaches
generating a notification for a computing device in response to a determination, based on the set of digital signatures that includes the set of patterns regarding the set of voltage measurements, that voltage data for the asset satisfies a defined criterion. (Para [0060], user interface 212 to output an indication of the abnormal condition (i.e. a defined criterion), such as a visual and/or audible alert (i.e. notification)).

Regarding Claim 18, the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 15.
 Goldstein further teaches 
rendering a graphical user interface (Para [0065], line 8-11, In some cases, the user interface 212  include or provide connectivity to output components, such as display screens) via a computing device that provides information regarding the performance (Goldstein, Para [0060], visual alert for abnormal system i.e. performance ) of the asset based on the set of digital signatures

Regarding Claim 19 the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 15.
Goldstein further teaches
modifying a parameter (Para [0187], line7-12, this intake workflow may cause the data science system 404 to signal to the data intake system 402 to transition to a different  for the asset in response to a determination that a digital signature associated with the asset satisfies a defined criterion (Para [00186], line1-10, “defined criteria” is the “failure event” as mentioned in this paragraph).

Regarding Claim 20, the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 1.
Goldstein further teaches updating the set of digital signatures (Para [0080], line 11-12, “Data characteristics may come in the form of signal signatures or metadata, among other examples.”) based on monitored performance of the monitored asset. (According to Para [0121], line 1-5, “In particular, at block 604 the analytics system 108 may analyze historical operating data for a group of one or more assets (i.e. monitored assets) to identify past occurrences of a given failure from the set of failures. At block 606, the analytics system 108 may identify a respective set of operating data that is associated with each identified past occurrence of the given failure (i.e. monitored performance)”. As stated in Para [0122], “As the analytics system 108 continues to receive updated operating data (i.e. updating a set of digital signature) for the group of one or more assets, the analytics system 108 may also continue to refine the predictive model for the defined set of one or more failures by repeating steps 604-610 on the updated operating data.).

Regarding Claim 21, 22, and 23 the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 1, 8, and 15 respectively.
Goldstein further teaches
wherein the monitored asset is associated with aviation systems, engine systems (Para[0002], line 7-9, “some assets may include multiple subsystems that must operate in harmony for the asset to function properly (e.g., an engine, transmission, etc. of a locomotive)”), aircraft systems, automobile systems, water craft systems, industrial equipment systems, industrial systems, manufacturing systems, factory systems, energy management systems, power grid systems, water supply systems, transportation systems, healthcare systems, refinery systems, media systems, financial systems, data-driven prognostics systems, computer network systems, or communication systems.  
Regarding Claim 24 and 25, the combination of Goldstein, Asenjo, Bartram, Kristian, and Salahshoor teaches the limitations of claim 1 and 8 respectively.
Salahshoor further teaches
wherein the artificial intelligence techniques utilize one or more of expert systems, fuzzy logic (Abstract, “neuro-fuzzy inference system (ANFIS)), support vector machines, Hidden Markov Models, greedy search algorithms, rule-based systems, Bayesian models, neural networks, data fusion, utility- based analytical systems.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Rockwell (US 7714735 B2) - This art discusses about monitoring of electrical assets by timestamped waveform data while sensors remain encrypted (Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 


AEYSHA. SULTANA
Examiner
Art Unit 2862


/Catherine T. Rastovski/Primary Examiner, Art Unit 2862